ORDER
The Office of Attorney Ethics having filed a petition with the Court, recommending that LORENZO A. De LUCA of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1976, be immediately temporary suspended, and said LORENZO A. De LUCA having been Ordered to Show Cause why he should not be disbarred or otherwise disciplined, and respondent having consented to being temporarily suspended prior to the return date of the Order to Show Cause, and good cause appearing;
*84It is ORDERED that LORENZO A. De LUCA is hereby temporarily suspended from the practice of law, effective immediately and until further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by LORENZO A. De LUCA, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys.